
QuickLinks -- Click here to rapidly navigate through this document

*** Text Omitted and Filed Separately Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4), 200.83 and 240.24b-2

Exhibit 10.27


ASSET ACQUISITION AGREEMENT

BETWEEN

JNI CORPORATION

AND

TROIKA NETWORKS, INC.

DATED

JANUARY 22, 2002


--------------------------------------------------------------------------------


ASSET ACQUISITION AGREEMENT


        THIS ASSET ACQUISITION AGREEMENT is entered into as of January 22, 2002
by and between JNI CORPORATION, a Delaware corporation ("Purchaser") and TROIKA
NETWORKS, INC., a California corporation ("Seller").


RECITALS


        A.    Seller is currently engaged, among other things, in the HBA
Business (as that term is defined below); and

        B.    The parties desire that: (i) Seller sell, assign, transfer and
convey to Purchaser, and Purchaser purchase from Seller, certain specific assets
of Seller relating to the HBA Business, (ii) Seller assist Purchaser in
transitioning the manufacturing and the marketing of the HBA Business, as
specified in the Transition Services Agreement, in substantially the form
attached hereto as Exhibit A (the "Transition Services Agreement"), (iii) Seller
license certain of its software to Purchaser and assist Purchaser in the
development of a 2Gbps HBA product, as specified in the Development and License
Agreement in substantially the form attached hereto as Exhibit B (the
"Development and License Agreement"), all in exchange for an initial cash
payment, a contingent future cash payment, a royalty payment and Purchaser's
assumption of certain specific obligations and liabilities related to the HBA
Business, upon the terms and conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the representations, warranties and
agreements herein contained, the parties agree as follows:


ARTICLE I

DEFINITIONS


        As used in this Agreement, the following terms shall have the meanings
set forth or referenced below:

        1.1  "Ancillary Documents"  shall mean all documents or agreements
required by this Agreement to be executed or delivered by either party hereto.

        1.2  "Assumed Liabilities"  shall have the meaning set forth in
Section 2.3(a) hereof.

        1.3  "Closing"  shall mean the closing of the transactions contemplated
by this Agreement.

        1.4  "Closing Date"  shall mean January 22, 2002 or such other date as
the parties shall mutually agree to in writing.

        1.5  "Confidentiality Agreement"  shall mean that certain Nondisclosure
Agreement dated June 28, 2001, between Purchaser and Seller.

        1.6  "Contracts"  shall mean the arrangements listed on Schedule 1.6
hereto with customers and suppliers, pursuant to which Seller enjoys any right
or benefit or undertakes any obligation related to the HBA Business, including
all rebates, refunds, deposits or credits with respect thereto and all claims,
demands, causes of action and other rights of Seller thereunder; provided,
however, Contracts shall not include the Manufacturing Contracts (as that term
is defined below) and the NetApp Contracts (as that term is defined below).

        1.7  "Covenant Not to Compete"  shall mean, collectively, the covenants
of Seller set forth in Section 10.5 hereof.

        1.8  "Encumbrances"  shall have the meaning set forth in Section 4.5
hereof.

        1.9  "Excluded Assets"  shall mean the following assets of Seller as of
the Closing: (i) all cash and cash equivalents; (ii) all bank accounts;
(iii) all accounts and notes receivable; (iv) all facility and equipment leases;
(v) all assets, rights or properties used by Seller exclusively in other than
the HBA

1

--------------------------------------------------------------------------------

Business; (vi) all Intangible Assets (as that term is defined below); (vii) all
assets, rights and properties related to the VI and IP drivers, including,
without limitation VI and IP source codes and the VI and IP libraries;
(viii) the Manufacturing Contracts and the NetApp Contracts and (ix) all other
assets, rights or properties of Seller related to the HBA Business that are not
specifically included in the Purchased Assets (as that term is defined below).

        1.10  "Excluded Liabilities"  shall have the meaning set forth in
Section 2.3(c) hereof.

        1.11  "Field of Use"  shall mean in operation with an HBA for performing
the SCSI protocol for data storage by a Storage Device (as that term is defined
below).

        1.12  "GAAP"  shall mean generally accepted accounting principles,
applied consistently with prior periods.

        1.13  "General-purpose Server"  shall mean an industry standard server
running any operating system (including, but not limited to, Solaris, Windows,
AIX, HP-UX and UNIX) for the purposes of hosting end customer applications such
as databases and email applications.

        1.14  "HBA"  shall mean an industry standard bus adapter that processes
SCSI I/O operations between a General-purpose Server and a Storage Device.

        1.15  "HBA Business"  shall mean the business conducted by Seller of
developing and marketing those 1 Gbps HBA products respectively referred to by
Seller as "Zentai" and "Sagebrush" that are designed solely for the SCSI
protocol.

        1.16  "HBA Employees"  shall have the meaning set forth in Section 4.10
hereof.

        1.17  "HBA Products"  shall mean those products listed on Schedule 1.17
hereto and any Purchaser Derivative Product (as that term is defined in
Section 2.4(c) below).

        1.18  "HBA Revenues"  shall mean the net revenues (determined in
accordance with GAAP) derived by Purchaser (after the Closing) from the sale,
licensing or maintenance of the HBA Products. In accordance with GAAP and JNI's
Revenue Recognition Policy, revenue will be recognized upon shipment to an OEM,
or upon shipment to an end-user if the HBA Products are sold through indirect
channels.

        1.19  "Host-resident HBA Port"  shall mean a network port of a HBA, when
said HBA is connected to the server I/O bus of a General-purpose Server.

        1.20  "Host-resident Software"  shall mean software that runs on a
General-purpose Server.

        1.21  "Host-side Multi-pathing"  shall mean Host-resident Software that
multiplexes SCSI I/O operations intended for a single Storage Device Target Port
(as that term is defined below) using two or more Host-resident HBA Ports.

        1.22  "Intangible Assets"  shall mean all of Seller's interests in
intellectual property rights related to or used by Seller in connection with the
HBA Business as of the Closing Date, including without limitation, (i) the
patents, trademarks, service marks, copyrights and applications therefor and
registrations thereof, mask works and mask work registrations, trade names and
trade styles, (ii) all trade secrets, know-how, processes, formulae, business
and marketing plans, and confidential and other proprietary information owned by
Seller or that may be assigned by Seller; and (iii) subject to the limitations
defined in the Development and License Agreement, all of the computer software
and data, including without limitation, all source and object codes, all
developer notes and documentation, all manuals and other user materials, all
publishing rights with respect thereto and rights to derivations and
modifications thereof, and all intangible data contained in or stored on
computer hardware related to or used by Seller in connection with the HBA
Business as of the Closing Date.

2

--------------------------------------------------------------------------------

        1.23  "Inventory"  shall mean the finished goods inventory related to
the HBA Business, in addition to all of Seller's generic controller assemblies
used in the HBA Products, listed on Schedule 1.23 hereto.

        1.24  "Licensed Process"  shall means any process which if practiced in
the absence of this Agreement would constitute infringement of a valid claim of
the Patents and Applications (as that term is defined below).

        1.25  "Licensed Products"  shall mean HBAs that perform the SCSI
protocol and memory devices programmed with indicia of methods to perform
Licensed Processes and data used to perform Licensed Processes.

        1.26  "Manufacture Transition Date"  shall have the meaning set forth in
Section 3.5 hereof

        1.27  "Manufacturing Contracts"  shall include all contracts and
arrangements between Sellers and its current suppliers, contract manufacturers
and foundries involved in manufacturing the HBA Products.

        1.28  "NetApp Contracts"  shall mean all contracts and arrangements
between Seller and Network Appliance, Inc. as related to the HBA Business.

        1.29  "OEM Certification Payment"  shall have the meaning set forth in
Section 2.4(c) hereof.

        1.30  "Patents and Applications"  shall mean U.S. patent applications
listed on Schedule 1.30 hereto and all patents (if any) issued from or claiming
priority to such U.S. patent applications.

        1.31  "Permitted Encumbrances"  shall mean liens for current taxes which
are not past due.

        1.32  "Purchase Price"  shall have the meaning set forth in
Section 2.4(a) hereof.

        1.33  "Purchased Assets"  shall mean the Contracts, together with one
copy of the SCSI-only version of the drivers on compact disk(s), all marketing
materials and customer lists, customer files, service records, forms and other
documentation relating exclusively to the HBA Business (as specified in
Schedule 1.33), as of the Closing Date, but expressly excluding the Excluded
Assets.

        1.34  "Records"  shall have the meaning set forth in Section 10.6
hereof.

        1.35  "Seller Contracts"  shall have the meaning set forth in
Section 4.14 hereof.

        1.36  "Storage Device"  means a device that stores data and responds to
SCSI I/O operations.

        1.37  "Storage Device Logical Unit"  shall mean the individual target
unit of a SCSI I/O operation inside a Storage Device.

        1.38  "Storage Device Target Port"  shall mean a network port of a
Storage Device.

        1.39  "Target-side Multi-pathing"  shall mean Host-resident Software
that multiplexes SCSI I/O operations intended for a Storage Device Logical Unit
from a Host-resident HBA Port to two or more storage array target ports.

        1.40  "Transfer Taxes"  shall mean all sales taxes, use taxes,
conveyance taxes, transfer taxes, filing fees, recording fees, reporting fees
and other similar duties, taxes and fees, if any, imposed upon, or resulting
from, the transfer of the Purchased Assets hereunder, except federal, state or
local income or similar taxes based upon or measured by revenue, income, profit
or gain from the transfer of the Purchased Assets or the operation of the HBA
Business prior to the Closing or by any increase in the value of any of the
Purchased Assets through the Closing Date.

3

--------------------------------------------------------------------------------


ARTICLE II

PURCHASE AND SALE OF PURCHASED ASSETS;
ASSUMPTION OF LIABILITIES


        2.1    Purchase and Sale.    Subject to and upon the terms and
conditions of this Agreement, effective as of the Closing, Seller agrees to
sell, assign, transfer, convey and deliver to Purchaser, and Purchaser agrees to
purchase from Seller, all of Seller's right, title and interest in and to the
Purchased Assets. Seller agrees to deliver the Purchased Assets to Purchaser as
expeditiously as possible, but in any event, no later than thirty (30) days
after the Closing Date.

        2.2    Excluded Assets.    Notwithstanding anything herein to the
contrary, Seller shall retain all of its right, title and interest in and to,
and Purchaser shall acquire no interest in, the Excluded Assets.

        2.3    Assumption of Liabilities.    

        (a)  Subject to and upon the terms and conditions of this Agreement and
any applicable conditions of the Transition Services Agreement, effective as of
the Closing, Purchaser agrees to assume from Seller and to pay, perform and
discharge according to their terms all contractual liabilities or obligations
arising on or after the Closing Date under the Contracts, but specifically
excluding the Manufacturing Contracts (the "Assumed Liabilities"). Purchaser
shall assume its responsibilities under the Contracts pursuant to this
Section 2.3 by executing a Novation Agreement (the "Novation Agreement") by and
among Purchaser, Seller and Hitachi Data Systems Corporation ("HDS").
Notwithstanding the preceding, Seller shall agree to continue to perform the
certain obligations under the Master Reseller Agreement, by and between Seller
and HDS, dated as of July 21, 2000 (the "HDS Master Reseller Agreement")
described in Section 6.12 below. Purchaser's responsibilities under the Novation
Agreement shall terminate upon the execution of an amendment by Purchaser and
HDS to that certain International OEM Agreement by and between Purchaser and
HDS, dated as of July 14, 1999 (the "HDS International OEM Agreement") that will
enable Purchaser to furnish Existing HBA Products (as that term is defined
below) to HDS.

        (b)  Nothing herein shall be deemed to deprive Purchaser of any
defenses, set-offs or counterclaims which Seller may have had or which Purchaser
shall have with respect to any of the Assumed Liabilities. Effective as of the
Closing, Seller agrees to assign, transfer and convey to Purchaser all such
defenses, set-offs and counterclaims and agrees to cooperate with Purchaser to
maintain, secure, perfect and enforce such defenses, set-offs and counterclaims,
including the execution of any documents, the giving of any testimony or the
taking of any such other action as is reasonably requested by Purchaser in
connection with such defenses, set-offs and counterclaims.

        (c)  Purchaser does not assume, and Seller does not transfer or assign,
any liabilities or obligations, whether or not related to the HBA Business, and
whether presently fixed and determined, contingent or otherwise, other than the
Assumed Liabilities to be expressly assumed by Purchaser pursuant to
Section 2.3(a) hereof. All such liabilities and obligations not expressly
assumed by Purchaser ("Excluded Liabilities") shall remain liabilities of
Seller, which shall be solely liable to perform and discharge such liabilities
and obligations. Excluded Liabilities shall include, without limitation, the
following:

        (i)    any federal, state or local taxes, including, but not limited to,
income or similar taxes based upon or measured by revenue, income, profit or
gain from the transfer of the Purchased Assets or the operation of the HBA
Business prior to the Closing, other than Transfer Taxes;

        (ii)  any outstanding obligations of Seller for borrowed money due to
banks or other lenders;

4

--------------------------------------------------------------------------------

        (iii)  any obligation of Seller for legal, accounting or other
professional fees, or any other costs or expenses of Seller which are related to
the consummation of the transactions contemplated herein; and

        (iv)  any warranty obligation with respect to HBA Products sold by
Seller prior to the Closing Date.

        2.4    Purchase Price.    

        (a)    Aggregate Purchase Price.    In consideration for the purchase of
the Purchased Assets, the licenses granted by Seller and the development work to
be performed by Seller pursuant to the Development and License Agreement and
Seller's obligations pursuant to the Transition Services Agreement and the
Covenant Not to Compete, Purchaser shall pay to Seller: (i) the sum of Seven
Million Five Hundred Thousand Dollars ($7,500,000), payable in cash at the
Closing, by wire transfer to an account designated in writing by Seller (the
"Closing Payment"); (ii) the OEM Certification Payment, payable in accordance
with Section 2.4(c) hereof; and (iii) the Royalty, calculated and payable in
accordance with Section 2.4(d) hereof. The total amount so payable is
hereinafter referred to as the "Purchase Price."

        (b)    Promissory Note.    At the Closing, Seller shall issue and
deliver to Purchaser a subordinated promissory note, in substantially the form
attached hereto as Exhibit C (the "Note"). The Note shall have a principal
amount of Three Million Five Hundred Thousand Dollars ($3,500,000) and shall
bear no interest; however, the principal amount due under the Note shall be
reduced by the HBA Revenues recorded by Purchaser pursuant to the terms
described in the Note.

        (c)    OEM Certification Payment.    After (i) the HBA Revenues recorded
by Purchaser have exceeded *** or an aggregate of *** bundles of the HBA
Products have been sold by Purchaser, whichever occurs earlier; and (ii) a 2Gbps
HBA product of Purchaser that utilizes technology that comprises part of the HBA
Business (a "Purchaser Derivative Product") has been formally certified by a
Major OEM, Purchaser shall pay to Seller (the "OEM Certification Payment") the
sum of Three Million Dollars ($3,000,000), payable in cash within ten
(10) business days after the date that both conditions (i) and (ii) have been
satisfied. For the purposes of this Section 2.4(c), a "Major OEM" shall mean any
of the companies listed on Schedule 2.4(c) hereto.

        *** Confidential Treatment requested

        (d)    Royalty Payment.    Starting on the date immediately after the
earlier of the date on which the HBA Revenues recorded by Purchaser have
exceeded *** (the "Royalty Start Date") or the date on which an aggregate of ***
bundles of the HBA Products have been sold by Purchaser, and continuing until
the one-year anniversary of the Royalty Start Date (such period of time, the
"Royalty Payment Periord"), Purchaser shall pay to Seller a royalty (the
"Royalty") equal to *** of the HBA Revenues generated during the Royalty Payment
Period. The Royalty shall be due and payable within thirty (30) days after the
expiration of the Royalty Payment Period. In no event, shall the Royalty Payment
Period extend past June 30, 2004. The pricing for the HBA Products and the
Purchaser Derivative Products upon which the Royalty is based shall be
determined by Purchaser in it sole and absolute discretion.

        *** Confidential Treatment requested

        2.5    Transition Services Agreement.    At the Closing, Purchaser and
Seller shall enter into the Transition Services Agreement, which shall, among
other matters, describe the terms under which Seller will transition the
manufacturing responsibilities, the sales, marketing and distribution
responsibilities and the support responsibilities for the HBA Business. The
parties hereto agree that Five Hundred Thousand Dollars ($500,000) of the
Closing Payment shall be allocated as consideration for Seller's commitments
under the Transition Services Agreement.

5

--------------------------------------------------------------------------------

        2.6    Allocation.    The Purchase Price shall be allocated for all
federal, state and local tax purposes among the Purchased Assets, the
Development and License Agreement, the Transition Services Agreement and the
Covenant Not to Compete in the manner set forth on Schedule 2.6 hereto. Neither
Purchaser nor Seller shall take any position for purposes of any federal, state
or local income tax respecting the allocation of the Purchase Price which is
inconsistent with such allocation.

        2.7    Taxes.    All Transfer Taxes shall be promptly paid by Seller.


ARTICLE III

CLOSING; TRANSFER OF MANUFACTURING AND
SUPPORT RESPONSIBILITIES


        3.1    The Closing.    The Closing shall take place at the offices of
Gray Cary Ware & Freidenrich LLP, 4365 Executive Drive, Suite 1100, San Diego,
CA 92121-2133, or at such other location as Seller and Purchaser may agree, at
10:00 a.m., California local time, on the Closing Date.

        3.2    Instruments of Transfer and Sale.    At the Closing, Seller shall
deliver to Purchaser such bills of sale, endorsements, assignments and other
good and sufficient instruments of transfer, conveyance and assignment, in form
customary for such transactions and reasonably satisfactory to Purchaser's
counsel, as shall be effective to vest in Purchaser good title to the Purchased
Assets, free and clear of all liens and encumbrances, except Permitted
Encumbrances.

        3.3    Other Documents.    Each party shall deliver to the other at the
Closing such other documents, certificates, schedules, agreements and
instruments required by this Agreement to be delivered at such time.

        3.4    Transfer of Marketing, Sale and Distribution
Responsibilities.    At the Closing Date, Seller shall transition the marketing,
sale and distribution responsibilities for the HBA Business to Purchaser, and
Purchaser shall assume sole responsibility for such functions, all pursuant to
the terms of the Transition Services Agreement.

        3.5    Transfer of Manufacturing and Support Responsibilities.    By
April 1, 2002 (the "Manufacture Transition Date"), Purchaser and Seller shall
have taken all the actions necessary (as detailed in the Transition Services
Agreement) to effect the transition of the manufacture and support
responsibilities for the HBA Business from Seller to Purchaser, and Purchaser
shall assume sole responsibility for such functions.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER


        Subject to and except for the information which is set forth on a list
of exceptions, identified by the Section of this Article IV to which they
pertain and contained in the Disclosure Schedule attached as Schedule 4 hereto,
Seller hereby represents and warrants to Purchaser as follows:

        4.1    Organization.    Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of California.

        4.2    Subsidiaries.    Seller does not own any equity interest,
directly or indirectly, in any corporation, partnership, limited liability
company, joint venture, business, trust or other entity, whether or not
incorporated, which is engaged in any aspect of the HBA Business.

        4.3    Authorization.    This Agreement and all of the Ancillary
Documents to which Seller is or will be a party have been, or upon their
execution and delivery hereunder will have been, duly and validly executed and
delivered by Seller and constitute, or will constitute, valid and binding
agreements of Seller, enforceable against Seller in accordance with their
respective terms, except as enforceability may

6

--------------------------------------------------------------------------------


be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' rights generally or by general equitable principles or the
exercise of judicial discretion in accordance with such principles. Seller has
all requisite power and authority to execute and deliver this Agreement and, at
the time of the Closing, will have all requisite power and authority to carry
out the transactions contemplated by this Agreement and the Ancillary Documents.
All necessary corporate action on the part of the Seller has been taken to
authorize the execution and delivery of this Agreement and the Ancillary
Documents.

        4.4    No Conflicts; Consents.    The execution and the delivery of this
Agreement and the Ancillary Documents by Seller do not, and the consummation of
the transactions contemplated hereby and compliance with the provisions hereof
will not, conflict with, result in a breach of, constitute a default (with or
without notice or lapse of time, or both) under or violation of, or result in
the creation of any lien, charge or encumbrance pursuant to, (i) any provision
of the articles or certificate of incorporation or bylaws of Seller, (ii) any
judgment, order, decree, rule, law or regulation of any court or governmental
authority, foreign or domestic, or (iii) any provision of any agreement,
instrument or understanding to which Seller is a party or by which Seller or any
of its properties or assets is bound or affected, nor will such actions give to
any other person or entity any interests or rights of any kind, including rights
of termination, acceleration or cancellation, in or with respect to any of the
Purchased Assets. No consent of any third party or any governmental authority is
required to be obtained on the part of Seller to permit the consummation of the
transactions contemplated by this Agreement or the Ancillary Documents.

        4.5    Title to Purchased Assets.    Seller has good and marketable
title to all of the Purchased Assets owned by Seller. All of the Purchased
Assets are free and clear of restrictions on or conditions to transfer or
assignment, and free and clear of all claims, liabilities, liens, pledges,
mortgages, restrictions and encumbrances of any kind, whether accrued, absolute,
contingent or otherwise ("Encumbrances") affecting the Purchased Assets, except,
with respect to the Intangible Assets, as provided in Section 4.13 hereof, and
except for Permitted Encumbrances. At the Closing, Seller will sell, convey,
assign, transfer and deliver to Purchaser good, valid and marketable title and
all the Seller's right and interest in and to all of the Purchased Assets, free
and clear of any Encumbrances, except with respect to the Intangible Assets, as
provided in Section 4.13 hereof, and except for Permitted Encumbrances.

        4.6    Inventory.    The Inventory will constitute all of the finished
goods inventory used, or held for use, in connection with the HBA Business as of
the Closing Date, in addition to the generic controller assemblies. The
Inventory was acquired and has been maintained in the ordinary course of
business; is of good and merchantable quality; is of a quality and condition
usable, saleable or licensable in the ordinary course of business; and is not
subject to any write-down or write-off under Seller's accounting policies, which
are in accordance with GAAP. Seller is not under any liability or obligation
with respect to the return of Inventory in the possession of wholesalers,
retailers or other customers.

        4.7    Litigation and Claims.    There are no claims, actions, suits,
proceedings or investigations in progress or pending before any court or
governmental agency, against or relating to the HBA Business or any of the
Purchased Assets or Assumed Liabilities, nor, to Seller's knowledge, any threat
thereof. Seller is not a party to any decree, order or arbitration award (or
agreement entered into in any administrative, judicial or arbitration proceeding
with any governmental authority) with respect to the HBA Business or any of the
Purchased Assets.

        4.8    Compliance with Laws and Regulations; Governmental Licenses,
Etc.    Seller is in compliance in all material respects with all statutes,
laws, rules and regulations with respect to or affecting the HBA Business or the
Purchased Assets or which could affect Purchaser's conduct of the HBA Business
or its use and enjoyment of the Purchased Assets from and after the Closing,
including, without limitation, laws, rules and regulations relating to
anticompetitive or unfair pricing or trade practices, false advertising,
consumer protection, export or import controls, occupational health and safety,
equal

7

--------------------------------------------------------------------------------


employment opportunities, fair employment practices, and sex, race, religious
and age discrimination. Seller is not subject to any order, injunction or decree
issued by any governmental body, agency, authority or court which could impair
the ability of Seller to consummate the transactions contemplated hereby or
which could adversely affect Purchaser's conduct of the HBA Business or its use
and enjoyment of the Purchased Assets from and after the Closing. Seller
possesses all licenses, permits and governmental or other regulatory approvals
and authorizations which are required in order for Seller to operate the HBA
Business as presently conducted, and is in compliance in all material respects
with all such licenses, permits, approvals and authorizations.

        4.9    Taxes.    Seller has timely filed within the time period for
filing or any extension granted with respect thereto all federal, state, local
and other returns and reports relating to any and all taxes or any other
governmental charges, obligations or fees for taxes and any related interest or
penalties ("Tax" or "Taxes") required to be filed by it with respect to the HBA
Business and the Purchased Assets, and all such returns and reports are true and
correct. Seller has paid all Taxes, if any, shown to be due and payable on said
returns and reports and has withheld with respect to employees all federal and
state income Taxes and other Taxes required to be withheld and has timely paid
all sales, use and similar Taxes. No income, sales, use or similar Tax return or
report of Seller relating to the HBA Business, the Purchased Assets or the
Assumed Liabilities has been audited by the Internal Revenue Service or any
state taxing authority. There are no pending or, to the best of Seller's
knowledge, threatened audits, assessments, asserted deficiencies or claims for
additional Taxes. There are (and as of immediately following the Closing there
will be) no Encumbrances relating to or attributable to Taxes on any of the
Purchased Assets.

        4.10    Employees.    

        (a)  Schedule 4.10 contains a list of all employees of Seller engaged in
the HBA Business that Purchaser may, but is not obligated, to hire in accordance
with Section 10.1 hereof (the "HBA Employees"). Such list correctly reflects, in
all material respects, such employees' salaries or wages, other compensation,
dates of employment, positions and birth dates.

        (b)  With regard to the HBA Employees: (i) Seller, to its knowledge, is
not engaged in any unfair labor practice and is not in material violation of any
applicable laws respecting employment and employment practices or terms and
conditions of employment; (ii) there is no unfair labor practice complaint
against Seller pending or, to Seller's knowledge, threatened before the National
Labor Relations Board; (iii) there is no strike, labor dispute, slowdown, or
stoppage pending or, to Seller's knowledge, threatened against Seller; (iv) no
union representation question exists respecting the employees of Seller and, to
Seller's knowledge, Seller is not now and has never been subject to any union
organizing activities; (v) Seller is not and has never been subject to any
collective bargaining or union agreement, obligation or commitment, written or
oral, with respect to any of its employees and is not subject to any other
agreement, obligation or commitment, written or oral, with any trade or labor
union, employees' association or similar organization; and (vi) Seller has not
experienced any work stoppage or other labor difficulty.

        4.11    Accuracy of Material Facts; Copies of Materials.    No
representation, warranty or covenant of Seller contained in this Agreement or in
any written statement delivered pursuant hereto or in materials delivered to
Purchaser in connection with the transactions contemplated hereby contains or
shall contain any untrue statement of a material fact or omits to state material
facts necessary in order to make the statements contained therein not
misleading. Seller has delivered to Purchaser complete and accurate copies of
each contract, license, lease and other agreement referred to in any Schedule
hereto or included in the Purchased Assets.

8

--------------------------------------------------------------------------------

        4.12    Absence of Certain Changes or Events.    Since December 31,
2001, Seller has conducted the HBA Business in the ordinary and usual course
and, without limiting the generality of the foregoing, has not:

        (a)  suffered any material adverse change in its financial condition,
assets, business or operations;

        (b)  suffered any damage, destruction or loss, whether covered by
insurance or not, materially and adversely affecting the Purchased Assets or the
HBA Business;

        (c)  granted any increase in the compensation payable or to become
payable by Seller to any HBA Employees, except those occurring in the ordinary
course of business;

        (d)  sold, assigned, transferred, licensed or otherwise disposed of any
patent, trademark, trade name, brand name, copyright (or pending application for
any patent, trademark or copyright) invention, process, know-how, formula or
trade secret or interest thereunder or other intangible asset used in or
relating to the HBA Business except in the ordinary course of its business;

        (e)  incurred any liabilities relating to the HBA Business except in the
ordinary course of business and consistent with past practice which would be
required to be disclosed in financial statements prepared in accordance with
GAAP;

        (f)    permitted or allowed any of its property or assets used in the
HBA Business to be subjected to any Encumbrance of any kind, other than any
purchase money security interests incurred in the ordinary course of business;

        (g)  made any material amendment to or terminated any Contract or any
other agreement which is listed on any Schedule to this Agreement; or

        (h)  agreed to take any action described in this Section 4.12 or outside
of its ordinary course of business or which would constitute a breach of any of
the representations or warranties of Seller contained in this Agreement.

        4.13    Intangible Assets; Proprietary Rights.    

        (a)  Seller owns all right, title and interest in and to all of the
Intangible Assets, free and clear of all claims and Encumbrances (including
without limitation distribution rights). The foregoing representation as it
relates to software, technology, know-how, processes, copyrights, trade secrets,
patents or other intellectual property rights of third parties ("Third Party
Technology") is limited to Seller's interest pursuant to the Third Party
Licenses (as defined below), each of which is valid and enforceable and in full
force and effect, and which grant Seller such rights to Third Party Technology
as are employed in or necessary to the conduct of the HBA Business as presently
conducted.

        (b)  Schedule 1.30 contains a full and complete list of all of Seller's
patents applications existing as of the Closing Date.

        (c)  Schedule 4.13 contains a list of all licenses and other agreements
with third parties (the "Third Party Licenses") relating to any Third Party
Technology that Seller is licensed or otherwise authorized by such third parties
to use, market, distribute or incorporate into products developed, marketed,
distributed and sold in the HBA Business.

        (d)  All of Seller's trademark or tradename registrations related to the
HBA Business and all of Seller's copyrights in any of the HBA Business are valid
and in full force and effect; and consummation of the transactions contemplated
hereby will not alter or impair any such rights.

        (e)  No claims have been asserted against Seller (and Seller is not
aware of any claims that are likely to be asserted against Seller or which have
been asserted against others) by any person

9

--------------------------------------------------------------------------------




challenging Seller's use or distribution of any patents, trademarks, trade
names, copyrights, trade secrets, software, technology, know-how or processes
utilized by Seller for the HBA Business (including, without limitation, the
Third Party Technology) or challenging or questioning the validity or
effectiveness of any license or agreement relating thereto (including, without
limitation, the Third Party Licenses). To Seller's knowledge, there is no valid
basis for any claim of the type specified in the immediately preceding sentence
that could in any material way relate to or interfere with the continued
enhancement and exploitation by Purchaser of any of the HBA Products listed on
Schedule 1.17 hereto (the "Existing HBA Products").

        (f)    To Seller's knowledge, none of the Existing HBA Products or the
use of the Intangible Assets by Seller in the conduct of the HBA Business
infringes on the rights of, constitutes misappropriation of, or involves unfair
competition with respect to, any proprietary information or intangible property
right of any third person or entity, including without limitation any patent,
trade secret, copyright, trademark or trade name.

        (g)  Seller has not granted any third party any right to manufacture,
reproduce, distribute, market or exploit any of the Existing HBA Products or any
adaptations, translations, or derivative works based on the Existing HBA
Products or any portion thereof. Except with respect to the rights of third
parties to the Third Party Technology, no third party has any right to
manufacture, reproduce, distribute, market or exploit any works or materials of
which any of the Existing HBA Products are a "derivative work" as that term is
defined in the United States Copyright Act, Title 17, U.S.C. Section 101.

        (h)  All designs, drawings, specifications, source code, object code,
documentation, flow charts and diagrams incorporating, embodying or reflecting
any of the Existing HBA Products at any stage of their development (the "HBA
Components") were written, developed and created solely and exclusively by
employees of Seller without the assistance of any third party, or were created
by third parties who assigned ownership of their rights to Seller in valid and
enforceable agreements, which are included in the Contracts to be assigned and
transferred to Purchaser hereunder. Seller has at all times used commercially
reasonable efforts to treat the Existing HBA Products and HBA Components as
containing trade secrets and has not disclosed or otherwise dealt with such
items in such a manner as to cause the loss of such trade secrets by release
thereof into the public domain.

        (i)    To Seller's knowledge, no HBA Employee is in violation of any
term of any employment contract, patent disclosure agreement or any other
contract or agreement relating to the relationship of any such person with
Seller.

        (j)    Each person currently or formerly employed by Seller (including
independent contractors, if any) that has or had access to confidential
information of Seller relating to the HBA Business has executed a
confidentiality and non-disclosure agreement in the form previously provided to
counsel for Purchaser. Such confidentiality and non-disclosure agreements
constitute valid and binding obligations of Seller and such person, enforceable
in accordance with their respective terms, except as enforceability may be
limited by general equitable principles or the exercise of judicial discretion
in accordance with such principles. To Seller's knowledge, neither the execution
or delivery of such agreements, nor the carrying on of the HBA Business as
employees by such persons, nor the conduct of the HBA Business, as currently
conducted, from and after the Closing Date, will conflict with or result in a
breach of the terms, conditions or provisions of or constitute a default under
any contract, covenant or instrument under which any of such persons is
obligated.

        (k)  No product liability or warranty claim with respect to any Existing
HBA Product has been communicated to or overtly threatened against Seller nor,
to the best of Seller's knowledge, is there any specific situation, set of facts
or occurrence that provides a basis for any such claim. Seller has provided to
Purchaser an accurate list of all known errors or "bugs" in the Existing HBA
Products.

10

--------------------------------------------------------------------------------



        4.14    Contracts.    

        (a)  Except for the contracts listed on Schedule 4.14 (the "Seller
Contracts"), Seller is not a party to or otherwise bound by the terms of any
contract, agreement or obligation (whether written or oral) in any material way
affecting the HBA Business or the Purchased Assets. Each of the Seller Contracts
is valid, binding and in full force and effect and enforceable by Seller in
accordance with its terms, except as enforcement may be limited by general
equitable principles and the exercise of judicial discretion in accordance with
such principles. Neither Seller nor, to Seller's knowledge, any other party is
in material default under any Seller Contract, and there are no existing
disputes or claims of default relating thereto, or any facts or conditions known
to Seller which, if continued, will result in a default or claim of default
thereunder, which default could reasonably be expected to have a material
adverse effect on the HBA Business. There is no Seller Contract which Seller can
reasonably foresee will result in any material loss upon the performance thereof
by Purchaser from and after the Closing Date. To Seller's knowledge, no party to
any Seller Contract intends to cancel, withdraw, modify or amend such Seller
Contract.

        (b)  There are no material unresolved claims or problems between Seller
and any of the principal vendors, suppliers, distributors, representatives or
customers of the HBA Business, and none of such persons has advised Seller of
its intention to cease doing business with Seller, or with Purchaser following
the Closing Date, whether as a result of the transactions contemplated hereunder
or otherwise.

        (c)  Each accepted and unfilled order entered into by Seller for the
sale, license or lease or other disposition by Seller of the Existing HBA
Products, and each agreement, contract or commitment for the purchase of
supplies included in the Seller Contracts was made in the ordinary course of the
HBA Business.


ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASER


        5.1    Organization.    Purchaser is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.

        5.2    Authorization.    This Agreement and all of the Ancillary
Documents to which Purchaser is or will be a party have been, or upon their
execution and delivery hereunder will have been, duly and validly executed by
Purchaser and constitute, or will constitute, valid and binding agreements of
Purchaser, enforceable against Purchaser in accordance with their respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
or by general equitable principles or the exercise of judicial discretion in
accordance with such principles. Purchaser has all requisite power and authority
to execute and deliver this Agreement and, at the time of the Closing, will have
all requisite power and authority to carry out the transactions contemplated by
this Agreement and the Ancillary Documents. All necessary corporate action on
the part of Purchaser has been taken to authorize the execution and delivery of
the Agreement and the Ancillary Documents.

        5.3    No Conflicts; Consents.    The execution and delivery of this
Agreement and the Ancillary Documents by Purchaser do not, and the consummation
of the transactions contemplated hereby and compliance with the provisions
hereof will not, conflict with, result in a breach of, constitute a default
(with or without notice or lapse of time, or both) under or violation of, or
result in the creation of any lien, charge or encumbrance pursuant to, (i) any
provision of the Certificate of Incorporation or Bylaws of Purchaser, (ii) any
judgment, order, rule, law or regulation of any court or governmental authority,
foreign or domestic, or (iii) any provision of any agreement, instrument or
understanding to which Purchaser is a party or by which Purchaser is bound. No
consent of any third party or any governmental authority is required to be
obtained on the part of Purchaser to permit the consummation of the transactions
contemplated by this Agreement or the Ancillary Documents.

11

--------------------------------------------------------------------------------


ARTICLE VI

COVENANTS OF SELLER


        6.1    Advice of Changes.    Seller will promptly notify Purchaser in
writing of (i) any event occurring subsequent to the date of this Agreement that
would render any representation or warranty of Seller contained in this
Agreement, if made on or as of the date of that event or the Closing Date,
untrue or inaccurate in any material respect, and (ii) any material adverse
change in the financial condition, results of operations, business or prospects
of the HBA Business.

        6.2    Conduct of Business.    During the period on and from the date of
this Agreement to the Closing, Seller will use its best efforts to maintain and
preserve intact (i) the business organization, rights and privileges pertinent
to the HBA Business, and (ii) Seller's relationships with its employees,
consultants, independent contractors, licensors, suppliers, distributors and
other customers and all others with whom it deals, all in accordance with the
ordinary and usual course of the HBA Business. During the period on and from the
date of this Agreement to the Closing, Seller will not without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld:

        (a)  encumber or permit to be encumbered any of the Purchased Assets;

        (b)  dispose of any of the Purchased Assets, except Inventory in the
ordinary course of the HBA Business;

        (c)  enter into any agreement or arrangement to pay any bonus, increased
salary, or special remuneration to any HBA Employee (other than amounts not in
excess of normal payments made on a regular basis);

        (d)  change accounting methods as applied to the HBA Business;

        (e)  amend or terminate any Contract or Manufacturing Contract, except
in the ordinary course of the HBA Business;

        (f)    waive or release any right or claim relating to any Purchased
Assets, except in the ordinary course of the HBA Business; or

        (g)  agree to do any of the things described in the preceding clauses of
this Section 6.2.

        6.3    Risk of Loss.    Until the Closing, all risk of loss, damage or
destruction to the Purchased Assets shall be borne by Seller.

        6.4    Access to Information.    Until the Closing, Seller will allow
Purchaser and its agents free access upon reasonable notice and during normal
working hours to its files, books, records, and offices relating to the
Purchased Assets and all aspects of the HBA Business and its financial and legal
affairs. Until the Closing, Seller shall cause its officers, employees and
accountants to cooperate with Purchaser and its agents in making available all
financial and other information relating to the Purchased Assets and all aspects
of the HBA Business and its financial and legal affairs.

        6.5    Regulatory Approvals.    Prior to the Closing, Seller will
execute and file, or join in the execution and filing, of any application or
other document that may be necessary in order to obtain the authorization,
approval or consent of any governmental entity that may be reasonably required,
or that Purchaser may reasonably request, in connection with the consummation of
the transactions contemplated by this Agreement. Seller will use its best
efforts to obtain all such authorizations, approvals and consents.

        6.6    Satisfaction of Conditions Precedent.    Seller will use its best
efforts to satisfy or cause to be satisfied all the conditions precedent to the
Closing hereunder, and to cause the transactions contemplated hereby to be
consummated, and, without limiting the generality of the foregoing, to obtain
all consents and authorizations of third parties and to make all filings with,
and give all notices to, third parties which may be necessary or reasonably
required on its part in order to effect the transactions contemplated hereby.

12

--------------------------------------------------------------------------------

        6.7    Exclusive Dealings.    Between the date hereof and the Closing
Date (or the earlier termination of this Agreement pursuant to Article XI
hereof), Seller will not, directly or indirectly, through any officer, director,
employee, agent or otherwise, take any action to solicit, initiate, seek,
encourage or support any inquiry, proposal or offer from, furnish any
information to, or participate in any negotiations with, any corporation,
partnership, person or other entity or group (other than Purchaser) regarding
any acquisition of the capital stock of Seller, any merger or consolidation with
or involving Seller, or any acquisition of any material portion of the assets of
Seller, outside of the ordinary course of business (any such transaction being
referred to herein as an "Acquisition Proposal"). Notwithstanding the foregoing,
an Acquisition Proposal shall not include any transaction or series of
transactions that does not involve the Purchased Assets and the Assumed
Liabilities. If an Acquisition Proposal is received by, or such information is
requested from Seller, Seller shall promptly notify Purchaser of such fact and
specify the information requested and the name of the person making such
proposal and/or requesting such information.

        6.8    No Solicitation.    From the Closing Date until the second
anniversary of the Closing Date, Seller shall not solicit the employment of,
whether as an employee or consultant, any HBA Employee hired by Purchaser
without the prior written consent of Purchaser.

        6.9    Maintenance of Inventory.    After the Closing Date, Seller shall
maintain an adequate level of finished goods in Inventory to support Purchaser's
sales of the HBA Products until the Manufacture Transition Date, as described in
greater detail in the Transition Services Agreement.

        6.10    Advancement of Purchaser's Recruitment and Sellers Retention of
HBA Employees.    Immediately after the Closing, Seller shall notify the HBA
Employees of the opportunity to be hired by Purchaser. Purchaser shall provide
Seller with certain information and documentation that introduces and promotes
Purchaser, and Seller agrees to pass on such information and documentation to
HBA Employees. Seller also agrees to make the HBA Employees available for
interview with Purchaser, provided that Purchaser gives Seller reasonable
advance notice of the time and place of the interview. In addition, Seller
agrees to recommend to its board of directors promptly after the Closing that
appropriate incentives in the form of stock options or similar incentives be
made available to HBA Employees who accept employment offers from Purchaser and
to any other employee of Seller who is instrumental in fulfilling Seller's
obligations pursuant to the Development and License Agreement and the Transition
Services Agreement. Seller shall not do anything to prevent or discourage the
HBA Employees from interviewing with Purchaser, and shall not make any
statements or remarks to HBA Employees that disparage or derogate Purchaser.
Further, Seller shall not solicit or make any offer to any HBA Employee in an
effort to retain any such HBA Employee as an employee of Seller, until Purchaser
has decided not to recruit such HBA employee or such HBA employee has decided
not to accept recruitment by Purchaser, whichever occurs earlier. Purchaser
shall have sole control and discretion over interview and recruitment of the HBA
Employees. Nothing contained in this Agreement shall prohibit Seller from
retaining or terminating those HBA Employees who are not hired by Purchaser.

        6.11    Termination of Reseller Agreements.    As soon as reasonably
practicable after the Closing, Seller shall terminate any existing reseller or
distribution agreements, pursuant to which it sells, markets or distributes the
Existing HBA Products, or if such reseller or distribution agreements govern the
sale, marketing or distribution of Seller's products other than the Existing HBA
Products, then Seller shall amend such agreements to exclude the Existing HBA
Products from the list of products that are sold, marketed or distributed
thereunder.

        6.12    Seller's Retained Responsibilities with respect to
HDS.    Notwithstanding Purchaser's agreement to execute the Novation Agreement,
Seller agrees it shall continue to perform the obligations under and be bound by
the following sections (the "Nonassumed HDS Sections") of the HDS Master

13

--------------------------------------------------------------------------------

Reseller Agreement with respect to products sold by Seller to HDS pursuant to
the HDS Master Reseller Agreement prior to the Closing Date:

Section 3.9 ("Warranty");
Section 11.1 ("Indemnification By Company"); and
Section 12 ("Limitation of Liability").


ARTICLE VII

COVENANTS OF PURCHASER


        7.1    Advice of Changes.    Purchaser will promptly notify Seller in
writing of any event occurring subsequent to the date of this Agreement that
would render any representation or warranty of Purchaser contained in this
Agreement, if made on or as of the date of that event or the Closing Date,
untrue or inaccurate in any material respect. To the extent that any act or
event which is the subject of such disclosure constitutes or results in a breach
of any representation or warranty of Purchaser contained in Article V hereof,
Seller's election to proceed with the Closing, following receipt of such
disclosure, shall constitute a waiver of such breach.

        7.2    Regulatory Approvals.    Prior to the Closing, Purchaser will
execute and file, or join in the execution and filing, of any application or
other document that may be necessary in order to obtain the authorization,
approval or consent of any governmental entity that may be reasonably required
in connection with the consummation of the transactions contemplated by this
Agreement. Purchaser will use its best efforts to obtain all such
authorizations, approvals and consents.

        7.3    Satisfaction of Conditions Precedent.    Purchaser will use its
best efforts to satisfy or cause to be satisfied all the conditions precedent to
the Closing hereunder, and to cause the transactions contemplated hereby to be
consummated, and, without limiting the generality of the foregoing, to obtain
all consents and authorizations of third parties and to make all filings with,
and give all notices to, third parties which may be necessary or reasonably
required on its part in order to effect the transaction contemplated hereby.

        7.4    Discharge of Assumed Liabilities.    Subject to and upon the
terms and conditions of this Agreement, Purchaser shall assume, pay, perform and
discharge, according to their terms, the Assumed Liabilities.

        7.5    Marketing.    After the Closing, Purchaser will use commerically
reasonable efforts, but in no event less than the efforts currently utilized by
Purchaser in the sale of its other principal products, to maximize the sales of
the HBA Products for so long as the sale of the HBA Products affects Seller's
realization of any portion of the Purchase Price.

        7.6    OEM Certification.    Purchaser will use commercially reasonable
efforts to obtain certification of its 2Gbps HBA product from a Major OEM,
within one hundred twenty (120) days of completion of JNI's acceptance of the
Ported Software under Section 3.4 the Development and License Agreement.

        7.7    No Solicitation.    From the Closing Date until the second
anniversary of the Closing Date, without the prior written consent of Seller,
Purchaser shall not solicit the employment of, whether as an employee or
consultant, any employee of Seller who is not a HBA Employee.

        7.8    NetApp Business.    Unless the parties hereto otherwise agree in
writing, Purchaser shall not sell or market any Existing HBA Products to Network
Appliance, Inc. ("NetApp"). However, nothing contained in this Section 7.8 shall
prohibit Purchaser from (i) selling and marketing any Purchaser Derivative
Product to NetApp or (ii) continuing to sell and market to NetApp any product
that Purchaser was already selling and marketing to NetApp prior to the Closing.

        7.9    Price List.    As soon as reasonably practicable after the
Closing, Purchaser shall add, or cause to be added, the HBA Products to
Purchaser's product price list. Purchaser shall use commercially reasonable
efforts to inform its existing resellers and distributors of such revsied price
list.

14

--------------------------------------------------------------------------------

        7.10    Amendment of HDS International OEM Agreement.    As soon as
reasonably practicable after the Closing, Purchaser shall enter into good faith
negotiations to execute an amendment to the HDS International OEM Agreement,
pursuant to which JNI shall furnish Existing HBA Products to HDS and HDS shall
act as a reseller of such Existing HBA Products.


ARTICLE VIII

MUTUAL COVENANTS


        8.1    Confidentiality.    The parties acknowledge that the
Confidentiality Agreement is a binding upon the parties hereto and in full force
and effect, except to the extent that the provisions hereof supersede provisions
to similar effect contained in the Confidentiality Agreement. The terms of the
Confidentiality Agreement (exclusive of such superseded provisions) are
incorporated in this Agreement by this reference.

        8.2    Publicity.    Neither Purchaser nor Seller shall issue any press
release or other public announcement or communication regarding the transactions
contemplated by this Agreement without the prior written approval of the other
as to the content thereof, which approval shall not be unreasonably withheld or
delayed; provided, however, that the foregoing shall not be deemed to prohibit
any disclosure which, in the opinion of counsel to the disclosing party, is
required by any applicable law or by any governmental entity and the disclosing
party advises the other party of such disclosure, and furnishes copies of any
such disclosure that is in written form, prior to or concurrently with its
delivery to such governmental entity.


ARTICLE IX

CONDITIONS TO CLOSING


        9.1    Conditions to Each Party's Obligations.    The respective
obligations of each party to effect the transactions to be performed by such
party at the Closing are, at the option of such party, subject to the
satisfaction at or prior to the Closing of the following conditions:

        (a)  No order shall have been entered, and not vacated, by a court or
administrative agency of competent jurisdiction, in any action or proceeding
which enjoins, restrains or prohibits the sale of the Purchased Assets or
consummation of any other transaction contemplated hereby.

        (b)  All permits, authorizations, approvals and orders required to be
obtained under all applicable statutes, codes, ordinances, rules and regulations
in connection with the transactions contemplated hereby shall have been obtained
and shall be in full force and effect at the Closing Date.

        (c)  There shall be no litigation pending or threatened by any
regulatory body or private party in which (i) an injunction is or may be sought
against the transactions contemplated hereby, or (ii) relief is or may be sought
against any party hereto as a result of this Agreement and in which, in the good
faith judgment of the Board of Directors of either Purchaser or Seller (relying
on the advice of their respective legal counsel), such regulatory body or
private party has the probability of prevailing and such relief would have a
material adverse affect upon such party.

        9.2    Conditions to Obligations of Seller.    The obligations of Seller
to effect the transactions to be performed by it at the Closing are, at the
option of Seller, subject to the satisfaction at or prior to the Closing of the
following additional conditions:

        (a)  All of the representations and warranties of Purchaser set forth in
Article V hereof shall be true on and as of the Closing Date with the same force
and effect as if they had been made at the Closing, except for changes
contemplated by this Agreement, and Purchaser shall have delivered to Seller a
certificate to such effect dated the Closing Date and signed by the President or
a Vice President of Purchaser.

        (b)  All of the terms, covenants and conditions of this Agreement to be
complied with and performed by Purchaser at or prior to the Closing shall have
been duly complied with and

15

--------------------------------------------------------------------------------

performed, and Purchaser shall have delivered to Seller a certificate to such
effect dated the Closing Date and signed by the President or a Vice President of
Purchaser.

        (c)  Seller shall have received the Closing Payment from Purchaser.

        (d)  Any and all required consents, assignments and/or novations from
third parties to the Contracts and other instruments required to allow the
consummation of the transfer of the HBA Business and the other transactions
contemplated hereby shall have been obtained and delivered to Purchaser,
including but not limited to, the Novation Agreement.

        9.3    Conditions to Obligations of Purchaser.    The obligations of
Purchaser to effect the transactions to be performed by it at the Closing are,
at the option of Purchaser, subject to the satisfaction at or prior to the
Closing of the following additional conditions:

        (a)  All the representations and warranties of Seller set forth in
Article IV hereof shall be true on and as of the Closing Date with the same
force and effect as if they had been made at the Closing, except for changes
contemplated by this Agreement, and Seller shall have delivered to Purchaser a
certificate to such effect dated the Closing Date and signed by the President of
Seller.

        (b)  All of the terms, covenants and conditions of this Agreement to be
complied with and performed by Seller at or prior to the Closing shall have been
duly complied with and performed, and Seller shall have delivered to Purchaser a
certificate to such effect dated the Closing Date and signed by the President of
Seller.

        (c)  Purchaser shall have received from Seller the executed Note.

        (d)  Purchaser and Seller shall have entered into the Development and
License Agreement and the Transition Services Agreement.

        (e)  Any and all required consents, assignments and/or novations from
third parties to the Contracts and other instruments required to allow the
consummation of the transfer of the HBA Business and the other transactions
contemplated hereby shall have been obtained and delivered to Purchaser,
including but not limited to, the Novation Agreement.

        (f)    Purchaser shall have received from Squire, Sanders & Dempsey LLP,
counsel to Seller, an opinion dated the Closing Date and in substantially the
form of Exhibit D hereto.

        (g)  There shall not have come to Purchaser's attention, as a result of
the completion of its review of the HBA Business and its financial and legal
affairs, any materially adverse information not disclosed herein or in the
Schedules hereto.

        (h)  There shall have been no material adverse change in the financial
condition or results of operations of the HBA Business or in the Purchased
Assets or Assumed Liabilities from December 31, 2001 through the Closing Date,
other than changes disclosed in the Schedules hereto.


ARTICLE X

POST-CLOSING MATTERS


        10.1    New Purchaser Employees.    Purchaser shall, in its sole
discretion, hire by April 1, 2002 those HBA Employees designated on
Schedule 4.10 as sales engineers or release engineers, or, in the alternative,
Purchaser may enter into consulting agreements to be effective April 1, 2002,
pursuant to which Seller shall provide the services of such HBA Employees for a
term not to exceed nine (9) months. Purchaser shall have the right, but not the
obligation, to make offers of employment (to be effective after acceptance of
the Ported Software under Section 3.4 the Development and License Agreement) to
any of the HBA Employees designated on Schedule 4.10 as program engineers and
software engineers, provided that Purchaser makes such offers by no later than
sixty (60) days after Purchaser's acceptance of the Ported Software pursuant to
Section 3.4 of the Development and License Agreement. All obligations of Seller
to all HBA Employees through the date which such HBA Employees are hired by
Purchaser, including obligations for salary, sales commissions, bonus

16

--------------------------------------------------------------------------------

compensation, payroll taxes, fringe benefits and severance pay, are and shall
remain, the sole obligations of Seller. All employment arrangements between
Purchaser and such HBA Employees to be hired by Purchaser (the "New Purchaser
Employees") will be negotiated directly between Purchaser and such employees.
Purchaser shall have no liability to Seller for any claims which may arise in
connection with the termination by Seller of any of its current or former
employees or any representations or warranties made by Seller to any such
employees, and Seller agrees to defend, indemnify and hold Purchaser harmless
from such claims.

        10.2    Responsibility for Accounts Payable.    The parties acknowledge
and agree that, until the Manufacture Transition Date, Seller shall be solely
responsible for any accounts payable due to the HBA Suppliers for services
rendered or goods delivered on or prior to the Manufacture Transition Date.
Purchaser shall be solely responsible for any accounts payable due to the HBA
Suppliers or any other suppliers Purchaser elects to use for services rendered
or goods delivered after the Manufacture Transition Date

        10.3    Collection of Accounts Receivable.    The parties acknowledge
and agree that Purchaser is not purchasing Seller's account receivables that
arise on or before the Closing Date with respect to the HBA Business. Purchaser
shall be the sole owner of any account receivables that arise after the Closing
Date with respect to the HBA Business. Neither Party has any power or authority
to, and will not negotiate any of the other Party's receivables, including, but
not limited to, offering discounts, rebates or other like structures. If any
payments are sent to Purchaser or Seller regarding invoices and/or services
performed concerning the HBA Business, the Purchaser and Seller shall reconcile
such payment to a particular invoice, first applying any payments from a
customer having multiple open invoices to the oldest invoice for such customer,
or shall immediately forward any and all such payments to the other party.
Seller agrees to notify Purchaser of any account receivable, which is more than
thirty (30) days overdue, and will provide to Purchaser, upon Purchaser's
reasonable request, other information about accounts receivable which may be
reasonably required in order for Purchaser to monitor and manage accounts
receivable.

        10.4    Further Assurances of Seller.    Seller shall, from time to
time, at the request of Purchaser, and without further consideration, execute
and deliver such instruments of transfer, conveyance and assignment in addition
to those delivered pursuant to Section 3.2 hereof, and take such other actions,
as may be reasonably necessary to assign, transfer, convey and vest in
Purchaser, and to put Purchaser in possession of, the Purchased Assets.

        10.5    Covenant Not to Compete.    

        (a)  For a period commencing from the date hereof and continuing through
June 30, 2004, Seller covenants and agrees that it will not: (i) engage,
directly or indirectly, as owner, partner, stockholder, joint venturer,
consultant, licensor, or in any other capacity whatsoever become financially
interested, in the "Competitive Business" (as the term is defined below); or
(ii) directly or indirectly solicit any customer or supplier of Purchaser, or
any subsidiary or affiliate of Purchaser, to cease doing business with such
entity. For the purposes of this Section 10.5, the term "Competitive Business"
shall mean the sale or licensing of any HBA products utilizing Host-resident
Software that performs the functions of Host-side Multi-pathing or Target-side
Multi-pathing, or the sale of any board-level hardware product that transmits
SCSI protocol and attaches to the server bus of a General-purpose Server.
However, subject to the limitations described in Section 13.3 of this Agreement,
nothing contained in this Section 10.5 shall prohibit Seller from being acquired
by or merged with a third party that, prior to such transaction, is engaged,
directly or indirectly, in the Competitive Business. Further, nothing contained
in this Section 10.5 shall prohibit Seller from continuing to utilize and
exploit the Excluded Assets after the Closing, provided that Seller shall comply
with all of the other provisions of this Agreement and all of the provisions set
forth on the Exhibits and/or Schedules hereto.

17

--------------------------------------------------------------------------------

        (b)  The restrictions set forth in this Section 10.5 shall be effective
within all cities, counties and states of the United States and all other
countries in which either Purchaser or Seller has engaged in licensing or sales
activities or otherwise conducted business or selling or licensing efforts
during the one year prior to the Closing Date.

        (c)  Nothing contained in this Section 10.5 shall prohibit Seller from
owning up to one percent (1%) of the outstanding shares of any class of equity
securities of a corporation engaged in any such prohibited activity whose
securities are listed on a national securities exchange or quoted daily in the
over-the-counter listings of The Wall Street Journal. Notwithstanding the
foregoing, the investment right described in this Section 10.5(c) shall in no
way limit or supercede Seller's obligation to refrain from engaging in the
Competitive Business pursuant to Section 10.5(a) hereof.

        (d)  Seller agrees that the time period provided for, and the
geographical area encompassed by, the covenants contained in this Section 10.5
are necessary and reasonable in order to protect Purchaser in the conduct of the
Competitive Business and the utilization of the assets, tangible and intangible,
including the goodwill of Seller relating to the Competitive Business, acquired
by virtue of this Agreement.

        (e)  If any court having jurisdiction at any time hereafter shall hold
any provision or clause of this Section 10.5 to be unreasonable as to its scope,
territory or term, and if such court in its judgment or decree shall declare or
determine that scope, territory or term which such court deems to be reasonable,
then such scope, territory or term, as the case may be, shall be deemed
automatically to have been reduced or modified to conform to that declared or
determined by such court to be reasonable.

        (f)    It is expressly agreed that monetary damages would be inadequate
to compensate Purchaser for any breach by Seller of Seller's covenants as set
forth in this Section 10.5 and, accordingly, that in the event of any breach or
threatened breach by Seller of any such covenant, Purchaser will be entitled to
seek and obtain preliminary and permanent injunctive relief in any court of
competent jurisdiction, in addition to any other remedies at law or in equity to
which Purchaser may be entitled.

        10.6    Records and Audit.    From the Closing Date until six (6) months
after the expiration of the Royalty Payment Period, Purchaser shall keep
complete and accurate books and records covering the revenues generated from the
sales of the HBA Products, as determined in accordance with GAAP and JNI's
Revenue Recognition Policy (collectively the "Records") at its principal place
of business in the United States. Seller and its duly authorized representative
shall have the right, upon no less than two weeks prior notice to Purchaser and
during Purchaser's normal business hours, to examine and audit the Records and
to make copies and summaries thereof. Seller shall conduct its audit in a manner
that minimizes the interruption of the normal business operation of Purchaser.
Purchaser shall fully cooperate with Seller's audit. Seller shall bear the costs
of its audit. However, if Seller's audit reveals an underaccounting of ten
percent (10%) or more by Purchaser of its sales of the HBA Products, Purchaser
shall reimburse Seller for Seller's internal costs of Seller's audit and shall
immediately pay to Seller all amounts owing hereunder that would have been due
and payable to Seller but for such underaccounting, together with all interest
accrued thereon (which interest shall accrue at the then applicable prime rate
published by Bank of America).

        10.7    Manufacturing.    

        (a)  Immediately after the Closing, Seller shall notify each of the
other parties to the Manufacturing Contracts (the "HBA Suppliers") that
Purchaser will be assuming the manufacturing reponsibilities for the HBA
Business by the Manufacture Transition Date. Purchaser shall promptly notify
Seller as to with which HBA Suppliers the Purchaser desires to pursue new
relationships, and Seller shall use commercially reasonable efforts to
facilitate the execution of new agreements between Purchaser and such HBA
Suppliers.

18

--------------------------------------------------------------------------------

        (b)  Seller shall take all necessary action to authorize Purchaser to be
able to purchase the ASIC parts utilized in the HBA Products from the current
HBA Suppliers of Seller who manufacture such parts, provided that Seller is not
obligated or required to make any payments to such HBA Suppliers in connection
with Purchaser's purchase of the ASIC parts.

        (c)  Purchaser acknowledges that Fine Pitch, an HBA Supplier, is
currently using certain manufacturing equipment owned by Seller (the "FP
Equipment"), and that such equipment will remain the property of Seller and will
not be included in the Purchased Assets. However, the parties agree that if, at
any time after the Manufacture Transition Date, Fine Pitch does not need to use
the FP Equipment to manufacture products for Seller, then upon Purchaser's
request, Seller will consent to the use of the FP Equipment by Fine Pitch to
manufacture HBA Products for Purchaser, but only during the time period within
which the FP Equipment is not used by Fine Pitch to manufacture products for
Seller. Purchaser agrees that, after the Manufacture Transition Date it shall
assume sole responsibility for the repair or replacement of the FP Equipment.
Notwithstanding the foregoing, Seller reserves the right to dispose of the FP
Equipment at any time and in its absolute sole discretion; provided, however,
that prior to its taking of any actions to sell or otherwise dispose of the FP
Equipment used to manufacture parts for Seller's Zentai product, Seller shall
first offer Purchaser the opportunity to purchase such FP Equipment (the "Right
of First Offer"), which offer shall expire at the end of thirty (30) days after
such offer is made. Purchaser shall have no obligation to purchase any FP
Equipment offered to it pursuant to this Right of First Offer. This Right of
First Offer shall expire three (3) years after the Closing Date.

        10.8    Patent License.    

        (a)  Seller is the owner, by assignment, of the entire right, title and
interest in and to the Patents and Applications. Seller maintains the exclusive
right to prosecute the Patents and Applications and the exclusive discretion to
pursue in any country patent applications claiming priority to any of the
Patents and Applications.

        (b)  In consideration of the Purchase Price, Seller hereby grants to
Purchaser a non-exclusive license to make, have made, use, sell, lease,
distribute, offer for sale, and import Licensed Products under the Patents and
Applications with the right to sublicense. The license granted by this
Section 10.8(b) is a fully paid up, royalty-free, license throughout the
territory, term, and extended term (if any) of any issued patent of the Patents
and Applications.

        (c)  In consideration of the Purchase Price, Seller hereby grants to
Purchaser a non-exclusive license to (i) perform in the Field of Use Licensed
Processes under the Patents and Applications and (ii) to sublicense others to
perform in the Field of Use Licensed Processes under the Patents and
Applications without the right to sublicense. Such a sublicense may be a written
license, or a "Shrink Wrap", "Click Through", or "Box Top License". The license
granted by this Section 10.8(c) is a fully paid up, royalty-free, license
throughout the territory, term, and extended term (if any) of any issued patent
of the Patents and Applications.

        (d)  With respect to all Licensed Products covered by the claims of any
issued and unexpired patent with the Patents and Applications, Purchaser shall
mark all Licensed Products it sells, leases, or distributes with the word
"Patent" or "Patents" and the number or numbers of patents of the Patents and
Applications.

        (e)  Upon Purchaser filing a petition in bankruptcy or if the business
of Purchaser is placed in the hands of a receiver, assignee, or trustee for the
benefit of creditors, whether by the voluntary act of Purchaser or otherwise,
sublicenses under Section 10.8(c) are automatically and hereby assigned to
Seller and Seller shall not be liable for obligations of sublicenses that are
personal to Purchaser.

        10.9    Negotiation of Security and Pledge Agreement.    If, as of
June 30, 2002, there exists any unpaid principal under the Note, then Purchaser
and Seller will immediately commence the good faith

19

--------------------------------------------------------------------------------

negotiation of a security and pledge agreement (the "Security Agreement") to
secure payment under the Note, with the intent that such Security Agreement
shall become effective as soon as possible, but in no event later than July 15.
2002.


ARTICLE XI

TERMINATION OF AGREEMENT


        11.1    Termination by Purchaser.    This Agreement may be terminated at
any time before the Closing by action of the Board of Directors of Purchaser
upon written notice to Seller, specifying the basis for such termination, if
(i) Seller shall have breached in any material respect any of its respective
covenants or agreements contained in this Agreement, (ii) any representation or
warranty of Seller contained in this Agreement shall have been materially
inaccurate, or (iii) the Closing shall not have occurred on or before
January 31, 2002.

        11.2    Termination by Seller.    This Agreement may be terminated at
any time before the Closing by action of the Board of Directors of Seller upon
written notice to Purchaser, specifying the basis for such termination, if
(i) Purchaser shall have breached in any material respect any of its covenants
or agreements contained in this Agreement, (ii) any representation or warranty
of Purchaser contained in this Agreement shall have been materially inaccurate,
or (iii) the Closing shall not have occurred on or before January 31, 2002.

        11.3    Mutual Consent.    This Agreement may be terminated at any time
before the Closing, by the mutual written consent of Purchaser and Seller,
approved by their respective Boards of Directors.

        11.4    Effect of Termination.    Upon any termination of this Agreement
pursuant to the provisions of Section 11.3, all parties hereto shall be relieved
of all further obligations under this Agreement, except for the provisions of
Section 13.7 regarding the payment of expenses and the continuing obligations of
the parties under the Confidentiality Agreements.

20

--------------------------------------------------------------------------------




ARTICLE XII

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION


        12.1    Survival of Representations and Warranties.    All of the
representations and warranties contained in this Agreement shall survive the
Closing Date for a period of twenty-four (24) months. After the expiration of
such twenty-four month period, such representations and warranties shall expire
and be of no further force and effect, except as follows: (i) the
representations and warranties contained in Section 4.5 shall survive the
Closing Date indefinitely; (ii) the representations and warranties contained in
Section 4.9 shall survive until the expiration of the applicable statute of
limitation; and (iii) unless a claim or claims with respect thereto shall have
been asserted under this Article XII.

        12.2    Indemnification.    

        (a)  Subject to the terms and conditions of this Article XII, each of
Purchaser and Seller agree to indemnify, defend and hold harmless the other
party, its stockholders, officers, directors, employees and consultants, all
subsidiaries and affiliates of such other party, and the respective officers,
directors and attorneys of such entities (all such persons and entities being
collectively referred to as an "Indemnified Group") from, against, for and in
respect of any and all loss, demand, action, cause of action, assessment,
damage, liability, cost or expense, including without limitation, interest,
penalties and reasonable attorneys' and other professional fees and expenses
incurred in the investigation, prosecution, defense or settlement thereof
("Losses," or individually, "Loss") asserted against, relating to, imposed upon
or incurred by any member of an Indemnified Group by reason of, resulting from,
based upon or arising out of any of the following (collectively, "Indemnifiable
Losses"):

        (i)    the breach, inaccuracy, untruth or incompleteness of any
representation or warranty contained in or made pursuant to this Agreement or
any certificate or Schedule delivered in connection herewith;

        (ii)  a material breach of any covenant or agreement contained in or
made pursuant to this Agreement;

        (iii)  any Assumed Liability (with respect to a Loss suffered by
Seller);

        (iv)  any Excluded Liability (with respect to a Loss suffered by
Purchaser);

        (v)  any Nonassumed HDS Section (with respect to a Loss suffered by
Purchaser) or

        (vi)  any breach of this Article XII.

        (b)  Except as otherwise provide in this Agreement, the obligation of
each party to indemnify members of the Indemnified Group for any Indemnifiable
Losses is subject to the condition that such party shall have received an
Indemnification Claim for all Indemnifiable Losses for which indemnity is sought
on or before the second anniversary of the Closing Date, except for
Indemnification Claims arising from subsections (ii) and (iii) of Section 12.1.

        (c)  The provisions of Section 12.2(b) above shall not limit, in any
manner, each party's obligation to indemnify members of the Indemnified Group
for any breach of any covenant or agreement to be performed following the
Closing, including, without limitation, Seller's obligation to perform and
discharge all Excluded Liabilities, Purchaser's obligation perform and discharge
all Assumed Liabilities (subject to any support responsibilities retained by
Seller pursuant to Section 2.1.6 of the Transition Services Agreement) and each
party's obligations arising out of the Note, the Transition Services Agreement,
the Development and License Agreement, the Covenant Not to Compete and the
Confidentiality Agreement.

        (d)  Each party shall not be liable for damages in excess of the actual
damages suffered by a member of the Indemnified Group as a result of the act,
circumstance or condition for which indemnification is sought net of (i) any
insurance proceeds received by such Indemnified Group

21

--------------------------------------------------------------------------------

member and (ii) any tax benefits realized by such Indemnified Group member as a
result of the Indemnifiable Losses for which indemnification is claimed.

        (e)  Each party's exclusive remedy against the other party for any
Indemnifiable Losses shall be indemnification under this Article XII; provided,
however, that: nothing contained in this Article XII shall limit in any manner,
any remedy at law or in equity to which Purchaser or any other member of the
Purchaser's Indemnified Group shall be entitled against Seller as a result of
willful fraud or intentional misrepresentation by Seller, or any of its
representatives or agents.

        12.3    Procedures for Indemnification.    

        (a)  As used in this Section 12.3, the term "Indemnitor" means the party
against whom indemnification hereunder is sought, and the term "Indemnitee"
means the party seeking indemnification hereunder.

        (b)  A claim for indemnification hereunder (an "Indemnification Claim")
shall be made by Indemnitee by delivery of a written notice to Indemnitor
requesting indemnification and specifying the basis on which indemnification is
sought in reasonable detail (and shall attach relevant documentation related to
the Indemnification Claim), the amount of the asserted Indemnifiable Losses and,
in the case of a Third Party Claim (as defined below), containing (by attachment
or otherwise) such other information as Indemnitee shall have concerning such
Third Party Claim.

        (c)  If the Indemnification Claim involves a Third Party Claim, the
procedures set forth in Section 12.4 hereof shall be observed by Indemnitee and
Indemnitor.

        (d)  If the Indemnification Claim involves a matter other than a Third
Party Claim, Indemnitor shall have thirty (30) days to object to such
Indemnification Claim by delivery of a written notice of such objection to
Indemnitee specifying in reasonable detail the basis for such objection. Failure
to timely so object shall constitute a final and binding acceptance of the
Indemnification Claim by Indemnitor, and the Indemnification Claim shall
thereafter be paid by Indemnitor in accordance with Section 12.3(e) hereof. If
an objection is timely delivered by Indemnitor and the dispute is not resolved
within twenty (20) business days from the delivery of such objection (the
"Negotiation Period"), such dispute shall be resolved by arbitration in
accordance with the provisions of Section 13.11 hereof.

        (e)  Upon determination of the amount of an Indemnification Claim,
whether by (i) an agreement between Indemnitor and Indemnitee, (ii) an
arbitration award, or (iii) a final judgment (after expiration of all periods
for appeal of such judgment) or other final nonappealable order, Indemnitor
shall pay the amount of such Indemnification Claim by check within ten (10) days
of the date such amount is determined; provided, however, such amount shall be
paid first by means of a set-off against any Contingent Payment payable
hereunder. If such Contingent Payment shall be insufficient to satisfy the
Indemnification Claim, the amount of the Indemnification Claim which remains
unsatisfied after such set-off shall be paid by Seller by delivery of a check in
such amount within ten (10) days of receipt of notice of the amount due to
Purchaser.

        12.4    Defense of Third Party Claims.    Should any claim be made, or
suit or proceeding (including, without limitation, a binding arbitration or an
audit by any taxing authority) be instituted against Indemnitee which, if
prosecuted successfully, would be a matter for which Indemnitee is entitled to
indemnification under this Agreement (a "Third Party Claim"), the obligations
and liabilities of the parties hereunder with respect to such Third Party Claim
shall be subject to the following terms and conditions:

        (a)  Indemnitee shall give Indemnitor written notice of any such claim
promptly after receipt by Indemnitee of notice thereof, and Indemnitor will
undertake control of the defense thereof by counsel of its own choosing
reasonably acceptable to Indemnitee. Indemnitee may participate in the defense
through its own counsel at its own expense. The assumption of the defense of any
Third Party Claim by Indemnitor shall be an acknowledgment by Indemnitor that
such Third Party

22

--------------------------------------------------------------------------------

Claim is subject to indemnification under the provisions of this Article XII and
that such provisions are binding on Indemnitor. If, however, Indemnitor fails or
refuses to undertake the defense of such Third Party Claim within ten (10) days
after written notice of such claim has been delivered to Indemnitor by
Indemnitee, Indemnitee shall have the right to undertake the defense, compromise
and, subject to Section 12.5, settlement of such Third Party Claim with counsel
of its own choosing. In the circumstances described in the preceding sentence,
Indemnitee shall, promptly upon its assumption of the defense of such Third
Party Claim, make an Indemnification Claim as specified in Section 12.3(a) which
shall be deemed an Indemnification Claim that is not a Third Party Claim for the
purposes of the procedures set forth herein. Failure of Indemnitee to furnish
written notice to Indemnitor of a Third Party Claim shall not release Indemnitor
from Indemnitor's obligations hereunder, except to the extent Indemnitor is
prejudiced by such failure.

        (b)  Indemnitee and Indemnitor shall cooperate with each other in all
reasonable respects in connection with the defense of any Third Party Claim,
including making available records relating to such claim and furnishing
employees of Indemnitee as may be reasonably necessary for the preparation of
the defense of any such Third Party Claim or for testimony as witness in any
proceeding relating to such claim.

        12.5    Settlement of Third Party Claims.    Unless Indemnitor has
failed to fulfill its obligations under this Article XII, no settlement by
Indemnitee of a Third Party Claim shall be made without the prior written
consent by or on behalf of Indemnitor, which consent shall not be unreasonably
withheld or delayed. If Indemnitor has assumed the defense of a Third Party
Claim as contemplated by Section 12.4(a), no settlement of such Third Party
Claim may be made by Indemnitor without the prior written consent by or on
behalf of Indemnitee, which consent shall not be unreasonably withheld or
delayed. In the event of any dispute regarding the reasonableness of a proposed
settlement, the party that will bear the larger financial loss resulting from
such settlement shall make the final determination in respect thereto, which
determination shall be final and binding on all involved parties.


ARTICLE XIII

GENERAL


        13.1    Governing Law.    It is the intention of the parties hereto that
the internal laws of the State of California (irrespective of its choice of law
principles) shall govern the validity of this Agreement, the construction of its
terms, and the interpretation and enforcement of the rights and duties of the
parties hereto.

        13.2    Assignment; Binding upon Successors and Assigns.    Neither of
the parties hereto may assign any of its rights or obligations hereunder without
the prior written consent of the other party; provided, however, that
(a) Purchaser may assign its rights under this Agreement (i) to any
majority-owned subsidiary of Purchaser, provided that Purchaser guarantees the
obligations of such subsidiary hereunder, or (ii) to any successor of Purchaser
through any merger or consolidation, or purchase of all or substantially all of
Purchaser's stock or all or substantially all of Purchaser's assets; and
(b) subject to the provisions of Section 13.3 below, Seller may assign its
rights under this Agreement to any successor of Seller through any merger or
consolidation, or purchase of all or substantially all of Seller's stock or all
or substantially all of Seller's assets. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.

        13.3    Limitations on Assignment.    Subject to the provisions of
Section 10.4 of the Development and License Agreement, prior to the earlier of
December 31, 2002 or the date of Purchaser's acceptance of the Ported Software
under Section 3.4 of the Development and License Agreement, Seller shall not
assign its rights under this Agreement (whether by operation of law or
otherwise) to Emulex Corporation or QLogic Corporation without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld.

23

--------------------------------------------------------------------------------

        13.4    Severability.    If any provision of this Agreement, or the
application thereof, shall for any reason and to any extent be held to be
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall be interpreted so as best
to reasonably effect the intent of the parties hereto. The parties further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision which will achieve, to the extent possible, the
economic, business and other purposes of the invalid or unenforceable provision.

        13.5    Entire Agreement.    This Agreement, the Exhibits and Schedules
hereto, the documents referenced herein (including, but not limited, the Note,
the Development and License Agreement and the Transition Services Agreement),
and the exhibits thereto, constitute the entire understanding and agreement of
the parties hereto with respect to the subject matter hereof and thereof and
supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, express or implied, written or oral, between the
parties with respect hereto and thereto.

        13.6    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument.

        13.7    Expenses.    

        (a)  The parties shall each pay their own legal, accounting and
financial advisory fees and other out-of-pocket expenses incurred incident to
the negotiation, preparation and carrying out of this Agreement and the
transactions herein contemplated.

        (b)  Each party represents and warrants to the other that no person has
acted as a broker, finder or in any similar capacity in connection with the
transactions contemplated hereby. Each party shall indemnify the other against,
and agrees to hold the other harmless from, all liabilities and expenses
(including reasonable attorneys' fees) in connection with any claim by any
person for compensation as a broker, finder or in any similar capacity, by
reason of services allegedly rendered to the indemnifying party in connection
with the transactions contemplated hereby.

        13.8    Other Remedies.    Except as otherwise provided herein, any and
all remedies herein expressly conferred upon a party shall be deemed cumulative
with and not exclusive of any other remedy conferred hereby or by law on such
party, and the exercise of any one remedy shall not preclude the exercise of any
other.

        13.9    Amendment and Waivers.    Any term or provision of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance and either retroactively
or prospectively) only by a writing signed by the party to be bound thereby. The
waiver by a party of any breach hereof for default in payment of any amount due
hereunder or default in the performance hereof shall not be deemed to constitute
a waiver of any other default or any succeeding breach or default.

        13.10    Waiver.    Each party hereto may, by written notice to the
others: (i) waive any of the conditions to its obligations hereunder or extend
the time for the performance of any of the obligations or actions of the others;
(ii) waive any inaccuracies in the representations of the others contained in
this Agreement or in any documents delivered pursuant to this Agreement;
(iii) waive compliance with any of the covenants of the others contained in this
Agreement; or (iv) waive or modify performance of any of the obligations of the
others. No action taken pursuant to this Agreement, including without limitation
any investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, condition or agreement contained herein. Waiver of the breach of any
one or more provisions of this Agreement shall not be deemed or construed to be
a waiver of other breaches or subsequent breaches of the same provisions.

        13.11    Arbitration.    Except for disputes relating to Testing and
Acceptance (as those terms are defined in the Development and License
Agreement), which will be resolved in accordance with

24

--------------------------------------------------------------------------------

Section 3.4 of the Development and License Agreement, any disputes between
Purchaser and Seller with respect to this Agreement shall be settled by binding,
final arbitration in accordance with the commercial arbitration rules of the
American Arbitration Association then in effect (the "AAA Rules"). Any
arbitration proceeding shall be conducted in San Diego County, California. The
following arbitration provisions shall govern over any conflicting rules which
may now or hereafter be contained in the AAA Rules. Any judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction over
the subject matter thereof. The arbitrator shall have the authority to grant any
equitable and legal remedies that would be available.

        (a)  Any such arbitration shall be conducted before a single arbitrator
who shall be compensated for his or her services at a rate to be determined by
the parties or by the American Arbitration Association, but based upon
reasonable hourly or daily consulting rates for the arbitrator in the event the
parties are not able to agree upon his or her rate of compensation.

        (b)  The AAA Rules for the selection of the arbitrator shall be
followed.

        (c)  Purchaser and Seller shall each advance fifty percent (50%) of the
initial compensation to be paid to the arbitrator in any such arbitration and
fifty percent (50%) of the costs of transcripts and other normal and regular
expenses of the arbitration proceedings; provided, however, that the arbitrator
shall have the discretion to grant to the prevailing party in any arbitration an
award of attorneys' fees and costs, and all costs of arbitration.

        (d)  The parties shall be entitled to conduct discovery proceedings in
accordance with the provisions of the Federal Rules of Civil Procedure, subject
to any limitation imposed by the arbitrator.

        (e)  For any claim submitted to arbitration, the burden of proof shall
be as it would be if the claim were litigated in a judicial proceedings.

        (f)    Upon the conclusion of any arbitration proceeding hereunder, the
arbitrator shall render findings of fact and conclusions of law and a written
opinion setting forth the basis and reasons for any decision reached by him or
her and shall deliver such documents to each party to this Agreement along with
a signed copy of the award.

        (g)  The arbitrator chosen in accordance with these provisions shall not
have the power to alter, amend or otherwise affect the terms of these
arbitration provisions or the provisions of this Agreement.

        (h)  The parties acknowledge that, except as specifically provided in
this Agreement, no other action need be taken by either party before proceeding
directly in accordance with the provisions of this Section 13.11.

        (i)    The arbitration provisions set forth in this Section 13.11 are
intended by the parties to be exclusive for all purposes and applicable to each
and every controversy, dispute and/or claim in any manner arising out of or
relating to this Agreement, the meaning, application and/or interpretation of
this Agreement, any breach hereof and/or any voluntary or involuntary
termination of this Agreement with or without cause, including, without
limitation, any such controversy, dispute and/or claim which, if pursued through
any state or federal court or administrative agency, would arise at law, in
equity and/or pursuant to statutory, regulatory and/or common law rules,
regardless of whether any such dispute, controversy and/or claim would arise in
and/or from contract, tort or any other legal and/or equitable theory or basis.
Notwithstanding the foregoing, the parties shall at all times have and retain
the full, complete and unrestricted right to seek injunctive relief for any
breach or threatened breach of any term, provision or covenant of Section 10.5
of this Agreement, the Confidentiality Agreement or Section 8.1 of this
Agreement. The prevailing party in any action instituted pursuant to this
Section 13.11(i), or in any appeal from any arbitration conducted pursuant to
this Section 13.11, shall be entitled to recover from the other party its
reasonable attorneys' fees and other expenses incurred in such litigation.

25

--------------------------------------------------------------------------------

        13.12    Notices.    All notices and other communications hereunder will
be in writing and will be deemed given (i) upon receipt if delivered personally
(or if mailed by registered or certified mail), (ii) the day after dispatch if
sent by overnight courier, (iii) upon dispatch if transmitted by telecopier or
other means of facsimile transmission (and confirmed by a copy delivered in
accordance with clause (i) or (ii)), properly addressed to the parties at the
following addresses:

Seller:   Troika Networks, Inc.
2829 Townsgate Road
Westlake Village, CA 91361-3017
Attention: President and Chief Executive Officer
 
 
Facsimile No. (805) 371-1344
with a copy to:
 
Squire, Sanders & Dempsey LLP
801 South Figueroa Street
14th Floor
Los Angeles, CA 90017
Attention: Hillel T. Cohn, Esq.
 
 
Facsimile No. (213) 623-4581
Purchaser:
 
JNI Corporation
10945 Vista Sorrento Parkway
San Diego, CA 92130
Attention: Chief Executive Officer
 
 
Facsimile No. (858) 523-7005
with a copy to:
 
Gray Cary Ware & Freidenrich
4365 Executive Drive, Suite 1100
San Diego, CA 92121-2133
Attention: Cameron Jay Rains, Esq.
 
 
Facsimile No.: (858) 677-1477

        Either party may change its address for such communications by giving
notice thereof to the other party in conformity with this Section.

        13.13    Construction and Interpretation of Agreement.    

        (a)  This Agreement has been negotiated by the parties hereto and their
respective attorneys, and the language hereof shall not be construed for or
against either party.

        (b)  The titles and headings herein are for reference purposes only and
shall not in any manner limit the construction of this Agreement, which shall be
considered as a whole.

        (c)  As used in this Agreement, any reference to any state of facts,
event, change or effect being "material" with respect to any entity means a
state of facts that is material to the current or expected condition (financial
or otherwise), properties, assets, liabilities, business, operations or
prospects of such entity.

        (d)  Whenever the term "enforceable in accordance with its terms" or
like expression is used, it is understood that excepted therefrom are any
limitations on enforceability under applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor's rights.

        13.14    No Joint Venture.    Nothing contained in this Agreement shall
be deemed or construed as creating a joint venture or partnership between any of
the parties hereto. No party is by virtue of this

26

--------------------------------------------------------------------------------

Agreement authorized as an agent, employee or legal representative of any other
party. No party shall have the power to control the activities and operations of
any other and their status is, and at all times, will continue to be, that of
independent contractors with respect to each other. No party shall have any
power or authority to bind or commit any other. No party shall hold itself out
as having any authority or relationship in contravention of this Section.

        13.15    Absence of Third Party Beneficiary Rights.    No provisions of
this Agreement are intended, nor shall be interpreted, to provide or create any
third party beneficiary rights or any other rights of any kind in any client,
customer, affiliate, shareholder, partner of any party hereto or any other
person or entity unless specifically provided otherwise herein, and, except as
so provided, all provisions hereof shall be personal solely between the parties
to this Agreement.

27

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date first written above.

    JNI CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Neal Waddington     Title:   President and Chief Executive Officer
 
 
TROIKA NETWORKS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:   Alan Skidmore     Title:   President and Chief Executive Office

28

--------------------------------------------------------------------------------



QuickLinks


ASSET ACQUISITION AGREEMENT BETWEEN JNI CORPORATION AND TROIKA NETWORKS, INC.
DATED JANUARY 22, 2002
ASSET ACQUISITION AGREEMENT
RECITALS
ARTICLE I DEFINITIONS
ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS; ASSUMPTION OF LIABILITIES
ARTICLE III CLOSING; TRANSFER OF MANUFACTURING AND SUPPORT RESPONSIBILITIES
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER
ARTICLE VI COVENANTS OF SELLER
ARTICLE VII COVENANTS OF PURCHASER
ARTICLE VIII MUTUAL COVENANTS
ARTICLE IX CONDITIONS TO CLOSING
ARTICLE X POST-CLOSING MATTERS
ARTICLE XI TERMINATION OF AGREEMENT
ARTICLE XII SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION
ARTICLE XIII GENERAL
